Per Curiam:

Action to recover possession of horses taken under a chattel mortgage executed by the husband and agent of the mortgagor. She subsequently gave the horses to her son. There is testimony that her husband was her agent, that she knew of the existence of the note and mortgage shortly after they were executed, and that she did not repudiate them nor the act of her agent. There was a claim that the note was invalid because it was given for an amount in excess of the price of the horses and for an illegal purpose, but the jury have found that there was no collusion or intention to defraud any one, and while two or three of the findings are somewhat argumentative it can not be held that they betray passion or prejudice. They were sufficiently definite and appear to have support in the testimony. As to obtaining possession of the horses, the jury have, in effect, found that the appellant first refused the demand of the appellee but finally yielded possession. No material error is found in, the instructions given by the court.
Judgment affirmed.